Case 1:19-cv-00476-LO-MSN Document 94 Filed 06/19/20 Page 1 of 5 PageID# 1420



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
____________________________________
                                     )
QUILL INK BOOKS LIMITED,            )
                  Plaintiff,         )
                                     )
v.                                   )             No. 1:19cv476-LO-MSN
                                     )
RACHELLE SOTO aka Addison Cain,      )
                  Defendant.         )
                                     )

         REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

         Defendant, Rachelle Soto a/k/a Addison Cain (“Soto”), has moved to dismiss, with

prejudice, the sole remaining claim of Plaintiff, Quill Ink Books, Ltd. (“Quill”), which is Quill’s

claim under the Digital Millennium Copyright Act, 17 U.S.C. § 512 (“DMCA”) (Doc. 86 & 87).

In response to Soto’s motion, the Court issued an order on June 4 stating as follows:

         Upon due consideration, Plaintiff is ordered to show cause, by counsel, within
         fourteen (14) days why Plaintiff’s claim should not be dismissed for the reasons set
         forth in Defendant’s Brief in Support her motion. Dkt. 87. If a response is not
         filed within the time given, the Motion to Dismiss shall be granted.

(Doc. 89) (emphasis added). Quill’s response was due June 18. No response, “by counsel,” was

filed.

         Instead, on June 18 a document styled as a Notice of Liquidation Under the Insolvency

(England and Wales) Act of 1986, Formal Appointment of Liquidators, Wounding-Up

Proceedings, Suggestion of Mootness, and Lack of Jurisdiction (“Notice of Liquidation”) was

submitted by Hasib Howlader, of Hudson Weir Ltd., who purports to be the duly confirmed

liquidator of Quill (Doc. 93). That notice notwithstanding, this case is not moot, nor has this

Court’s subject matter jurisdiction been displaced. Moreover, none of the matters that the

liquidator asks the Court to consider constitute good cause not to grant Soto’s motion to dismiss.


                                                  1
Case 1:19-cv-00476-LO-MSN Document 94 Filed 06/19/20 Page 2 of 5 PageID# 1421



Accordingly, the Court should grant Soto’s motion and dismiss Quill’s DMCA claim with

prejudice under Rule 41(b).

                                      REPLY ARGUMENT

       As Soto previously showed, any filing not signed and filed by a member of the bar of the

Court, who has entered an appearance for Quill, is a nullity and should be stricken (Doc. 87 at 2-

4). The Notice of Liquidation was submitted by the liquidator, not counsel for Quill, and it should

be stricken.

       Moreover, as previously shown the mere pendency of a creditors voluntary liquidation

proceeding (known as a “CVL”) under the United Kingdom Insolvency Act of 1986 does not stay

the case, or render the case moot, or displace this Court’s jurisdiction over the case (Doc. 87 at 4-

6). Thus, the Court retains full authority to enter appropriate orders in this action.

       Furthermore, it is of no moment that, as of June 19, the liquidator now runs Quill instead

of Quill’s directors. Nor does it matter that the liquidator has made certain decisions with respect

to this litigation: The liquidator has decided not to retain counsel for Quill to prosecute the DMCA

claim or to defend against Soto’s counterclaim—that is a voluntary, business decision, not grounds

for relief under Rule 41(b). Similarly, the liquidator’s decision not to file a Chapter 15 case in a

United States Bankruptcy Court is a voluntary, business decision. Indeed, the liquidator’s request

that he “should be grateful if the Court could state that [Quill] does not have the funds for a Chapter

15” (Doc. 93, page 2) is both improper and without a factual foundation. The Court cannot make

any such statement.

       Finally, none of the purported “causes of [Quill’s] liquidation” are grounds for avoiding

Soto’s motion to dismiss. Each individually, or all taken together, do not constitute good cause to

avoid dismissal of the DMCA claim under Rule 41(b).



                                                  2
Case 1:19-cv-00476-LO-MSN Document 94 Filed 06/19/20 Page 3 of 5 PageID# 1422



       First, the liquidator’s contention that Soto’s purported “Tortious interference and anti-

competitive campaign spanning two years” caused Quill’s financial troubles do not constitute

grounds for relief under Rule 41(b). Indeed, the Court has already twice dismissed Quill’s “tortious

interference and anti-competition claims”—the second time, with prejudice (Doc. 23 & 35).

Citing to those baseless claims now, which have already been dismissed with prejudice, would not

constitute good cause to avoid dismissal of the DMCA claim with prejudice under Rule 41(b).

Furthermore, Quill lost, at most, a few hundred dollars in sales revenue due to the DMCA

takedown notices, not the $735,000 in damages it claimed. In short, Soto’s actions did not drive

Quill out of business.

       Second, Quill’s unsubstantiated claims of malpractice by its Virginia counsel—that is,

“Excessive fees, harmful actions, and inadequate representation”—would not constitute good

cause to avoid dismissal of the DMCA claim with prejudice under Rule 41(b). The Supreme Court

has emphatically ruled that a plaintiff’s contention that his own lawyers were at fault is a legally

insufficient basis on which to avoid Rule 41(b) dismissal:

       There is certainly no merit to the contention that dismissal of petitioner’s claim
       because of his counsel’s unexcused conduct imposes an unjust penalty on the client.
       Petitioner voluntarily chose this attorney as his representative in the action, and he
       cannot now avoid the consequences of the acts or omissions of this freely selected
       agent. Any other notion would be wholly inconsistent with our system of
       representative litigation, in which each party is deemed bound by the acts of his
       lawyer-agent and is considered to have “notice of all facts, notice of which can be
       charged upon the attorney.”

Link v. Wabash R. Co., 370 U.S. 626, 633-34 (1962). Further, the allegations of malpractice are

wholly conclusory and without any factual support. Thus, Quill’s effort to blame its lawyers is

legally unavailing and factually unsupported.

       Third, the “Economic pressures of COVID-19” are not grounds for avoiding dismissal

under Rule 41(b). The liquidator proffers no factual support for this conclusory assertion, which


                                                 3
Case 1:19-cv-00476-LO-MSN Document 94 Filed 06/19/20 Page 4 of 5 PageID# 1423



is reason enough not to credit it. Moreover, Quill has no employees other than Zuri Thompson,

its sole owner and director, so the pandemic has not disrupted its workforce. Furthermore, Quill

publishes electronic books that are downloaded as digital files, and so it has no printing operations

that have been disrupted by the pandemic. And finally, downloading a Quill book costs only

US$2.00, so these books are not expensive or luxury items that may have suffered from lower

demand during the pandemic. Accordingly, the mere existence of the COVID-19 pandemic does

not constitute good cause to avoid dismissal of the DMCA claim under Rule 41(b).

       Accordingly, the Court should strike the Notice of Liquidation and disregard the

liquidator’s contentions.    However, even if the Court were to consider the liquidator’s

submission—which it need not—the liquidator does not proffer any good cause to avoid dismissal

of Quill’s DMCA claim, with prejudice, under Rule 41(b).

                                         CONCLUSION

       For the reasons argued in Soto’s opening brief and this reply, the Court should grant Soto’s

motion and dismiss Quill’s DMCA claim, with prejudice, under Rule 41(b).

June 19, 2020                                 /s/ Craig C. Reilly
                                              Craig C. Reilly VSB # 20942
                                              111 Oronoco Street
                                              Alexandria, Virginia 22314
                                              T: (703) 549-5354
                                              F: (703) 549-5355
                                              E: craig.reilly@ccreillylaw.com
                                              Counsel for Defendant

                                              Of Counsel for Defendant:
                                              Shawn M. Dellegar, OBA # 20973
                                              Crowe & Dunlevy, P.C.
                                              321 South Boston Avenue, Sutie 500
                                              Tulsa, Oklahoma 74103
                                              T: (918) 592-9800
                                              E: shawn.dellegar@crowedunlevy.com
                                              Counsel for Defendant (Pro Hac Vice)



                                                 4
Case 1:19-cv-00476-LO-MSN Document 94 Filed 06/19/20 Page 5 of 5 PageID# 1424



                                               Tynia A. Watson, OBA # 30765
                                               Crowe & Dunlevy, P.C.
                                               324 N. Robinson Ave., Suite 100
                                               Oklahoma City, Oklahoma 73102
                                               T: (405) 235-7500
                                               E: tynia.watson@crowedunlevy.com
                                               Counsel for Defendant (Pro Hac Vice)




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will automatically provide notice to all counsel of record
and to office@quillinkbooks.com.
                                                      /s/ Craig C. Reilly
                                                      Craig C. Reilly (VSB # 20942)
                                                      111 Oronoco Street
                                                      Alexandria, Virginia 22314
                                                      T: (703) 549-5354
                                                      F: (703) 549-5355
                                                      E: craig.reilly@ccreillylaw.com
                                                      Counsel for Defendant




                                                  5
